Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1323
                       Lower Tribunal No. 19-27777
                          ________________


                Brickell Travel Management, LLC,
                                  Appellant,

                                     vs.

                      Apogee Leadership, LLC,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

     Xander Law Group, P.A., and Wayne R. Atkins, for appellant.

     Miguel A. Brizuela, P.A., and Miguel A. Brizuela, for appellee.


Before SCALES, MILLER, and GORDO, JJ.

     PER CURIAM.
      Appellant, Brickell Travel Management, LLC, challenges an order

denying its motion to vacate a default final judgment rendered in favor of

appellee, Apogee Leadership, LLC. We affirm the denial, but we reverse the

final judgment to the extent it awarded unliquidated damages and remand

for a properly noticed evidentiary hearing.        See DYC Fishing, Ltd. v.

Martinez, 994 So. 2d 461, 463 (Fla. 3d DCA 2008) (quoting Viets v. Am.

Recruiters Enters., Inc., 922 So. 2d 1090, 1095 (Fla. 4th DCA 2006)) (“When

unliquidated damages must be determined as a result of a default, the

defaulting party ‘is entitled to notice of an order setting the matter for trial,

and must be afforded an opportunity to defend.’”); Cellular Warehouse, Inc.

v. GH Cellular, LLC, 957 So. 2d 662, 666 (Fla. 3d DCA 2007) (quoting

Bowman v. Kingsland Dev., Inc., 432 So. 2d 660, 663 (Fla. 5th DCA 1983))

(“It is well settled that a defaulting party ‘has a due process entitlement to

notice and opportunity to be heard as to the presentation and evaluation of

evidence necessary to a judicial determination of the amount of unliquidated

damages.’”); Kotlyar v. Metro. Cas. Ins. Co., 192 So. 3d 562, 565 (Fla. 4th

DCA 2016) (“[W]hile entry of a default terminates the defendant’s right to

contest liability or the plaintiff’s entitlement to liquidated damages, entry of a

default does not deprive the defendant of the right to a hearing to determine

damages which are unliquidated.”).



                                        2
Reversed and remanded.




                         3